DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 2006/0218639 A1, hereinafter refers as Newman) in view of Nicodemus et al. (US 2007/01438511 A1, hereinafter refers Nicodemus).

	Regarding claim 1, Newman discloses a method of determining the security condition of a network, comprising: executing an agent program on one or more computerized devices coupled to the
network, each executing agent program operable to execute one or more security tests
and to report the results of such tests to a network assessment engine (Fig. 1, Fig. 3-4, para. 29-39, the security verification test is performed and analyzed as a report illustrated in Fig. 4 ); 
and Newman does not explicitly disclose determining via the network assessment engine an authoritative security test score and a configurable security test score for the network, the authoritative security test score and the configurable security test score each based on a differently-weighted combination of the received security test results;

It would be obvious for one of ordinary skill in the art before the invention to modify Newman to include Nicodemus in order to better protect the security of network.

Regarding claim 2, Newman in view of Nicodemus discloses wherein the executing an agent program on one or more computerized devices and the determining via the network assessment engine an authoritative and a configurable security test score for the network are performed at regular intervals (Nicodemus, para. 787-791, Table 4-6 ).

Regarding claim 3, Newman in view of Nicodemus discloses wherein the network assessment engine is operable to trigger execution of the agent program on one or more of the computerized devices (Nicodemus, Table 4-6).

Regarding claim 4, Newman in view of Nicodemus discloses wherein weightings for the security test results used in determining the authoritative security test score are configured by a network assessment engine provider based on changes in security threats (Nicodemus, Table 4-6).

Regarding claim 5, Newman in view of Nicodemus discloses wherein weightings for the security test results used in determining the configurable security test score are configured by a user to provide a customized view of potential network security threats (Nicodemus, Table 4-6).

Regarding claim 6, Newman in view of Nicodemus discloses removing unassessed tests from being factored into at least one of the authoritative and configurable security test scores (Newman, para. 29-39, Nicodemus, Table 4-6).

Regarding claim 7, Newman in view of Nicodemus discloses wherein the security test results are categorized into a plurality of sub-categories which are used to generate sub-category scores (Newman, Fig. 3-4, para. 29-39, Nicodemus, para. 787-791, Table 4-6).

Regarding claim 8, Newman in view of Nicodemus discloses wherein a weighted combination of the security test results categorized into each of the sub-categories is used to generate the sub-category score for each sub-category, and the weighted combination of sub-category scores is used to generate at least one of the authoritative and configurable security test scores (Fig. 3-4, para. 29-39, Nicodemus, para. 787-791, Table 4-6).

Regarding claim 9, Newman in view of Nicodemus discloses wherein the security test results are categorized into sub-categories by security risk type (Fig. 3-4, para. 29-39, Nicodemus, para. 787-791, Table 4-6).

Regarding claim 10, Newman in view of Nicodemus discloses wherein the configurable security test score is derived from at least one additional or changed test relative to the tests used to derive the authoritative security test score (Fig. 3-4, para. 29-39, Nicodemus, para. 787-791, Table 4-6).

Regarding claim 11, the instant claim is met by the rejection of claim 1.

Regarding claim 13, the instant claim is met by the rejection of claim 4 and 5.
Regarding claim 14, the instant claim is met by the rejection of claim 6.
Regarding claim 15, the instant claim is met by the rejection of claim 7.
Regarding claim 16, the instant claim is met by the rejection of claim 8.
Regarding claim 17, the instant claim is met by the rejection of claim 9.
Regarding claim 18, the instant claim is met by the rejection of claim 10.
Regarding claim 19, the instant claim is met by the rejection of claim 1.

Regarding claim 20, Newman in view of Nicodemus the set of executable instructions further operated when executed to run the one or more security tests based on data received from the network assessment system (Fig. 3-4, para. 29-39, Nicodemus, para. 787-791, Table 4-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CAI Y CHEN/               Primary Examiner, Art Unit 2425